Citation Nr: 1532832	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right shoulder disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from April 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 
 

FINDINGS OF FACT

1.  A February 1978 rating decision denied a claim for service connection for a right shoulder disability.  The Veteran did not perfect an appeal of the decision, therefore, the decision is final.

2.  The RO's December 2009 decision denied the Veteran's claim to reopen entitlement to service connection for a fractured right distal clavicle.

3.  Evidence received since the February 1978 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability and does not raise a reasonable possibility of substantiating the claim.

	
CONCLUSIONS OF LAW

1.  The February 1978 rating decision that denied a claim for service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A December 2010 letter notified the Veteran of information and evidence necessary to substantiate his new and material evidence claim.  In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Here, the Veteran was informed of the requirements to support his underlying service connection claim as well as definitions of new and material evidence.  The Board finds the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


New and Material Evidence

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening a claim if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  Id. at 120.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id. at 122-23.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

As previously mentioned above, the procedural history of this claim shows that a February 1978 rating decision denied a claim for service connection for a right shoulder disability.  The rating decision explained that the fractured right clavicle was pre-existing, and aggravation while in service was not shown.  It further stated the surgical procedure performed on the right clavicle, while the Veteran was in service, was remedial in nature, and no other complaints were noted.  The claim may be reopened if new and material evidence is submitted showing aggravation of the right clavicle during service.  Manio, 1 Vet. App. 140. 

Prior to the February 1978 rating decision, the evidence in the claims file consisted of the Veteran's claim, service treatment records, post-service treatment records, and a VA examination report.  In the Veteran's September 1977 claim, the Veteran asserted he had suffered a broken right shoulder prior to entering service, and that the injury was aggravated during service.  

The February 1968 induction examination noted that the Veteran experienced occasional swelling in his right shoulder, and the Veteran also indicated that he had been told that the pain was the result of arthritis.  At induction, the Veteran also submitted a February 1968 letter from a private physician, which confirmed that the physician had examined the Veteran for the fracture of his right clavicle in 1966.  The physician stated that the Veteran was having difficulty maintaining his arm in position, but that the clavicle healed uneventfully with slight bony deformity.  The physician also indicated that the Veteran complained of pain in the acromio-clavicular joint, which the physician opined may be subject to slight displacement from the fracture.  The physician concluded that the Veteran's right clavicle fracture and its associated pain should not incapacitate him from military service. 

Treatment records dated June 1969 show the Veteran stated he experienced pain for the past three to four months in his right shoulder, and that the pain bothered him when he wore a flak jacket.  The Veteran also stated that carrying a machine gun over his right shoulder contributed to the pain.  The examining physician noted a winging of the right scapula and nonunion of the right distal clavicle as a result of the pre-service fracture.  A few days later, the treatment records show that the Veteran experienced tenderness when moving his right shoulder.  The Veteran was medically evacuated for further evaluation and treatment. 

Treatments records show that during July 1969, the Veteran underwent surgery and his right distal clavicle was resected.  The examining physician stated that the procedure went well, and the Veteran was subsequently treated with physical therapy.  After examining the Veteran, the physician concluded the Veteran's right shoulder showed full range of motion and strength, and qualified him as fit for service. 

Post-service treatment records show that the Veteran complained of stiffness and pain in the right shoulder radiating to his elbow in September 1977.  The Veteran indicated that after his resection surgery, he was fine, until August 1977, when he began feeling stiffness in his right shoulder.  The Veteran also stated that his job requires a lot of lifting.  A December 1977 VA examination report confirmed that the Veteran suffered pain in his right shoulder due to his fractured right clavicle before service.  The Veteran also claimed that his right shoulder became impaired while in service and that the pain had become worse and limited the movement of his arm.  The Veteran was diagnosed with a possible abnormality in his right humerus-clavicular joint area.  The x-ray results of his right shoulder were normal, and the physician concluded there was no limitation of motion.  

The February 1978 rating decision denied the Veteran's claim because there was no objective indication of aggravation of record. 

Since the February 1978 rating decision, the evidence in the file includes the Veteran's September 2009 claim, VA treatment records, a December 2009 VA examination report, and an October 2010 VA medical opinion.  The Veteran's January 2010 Notice of Disagreement contends that the carrying of equipment and weapon aggravated his pre-existing fractured right clavicle.  The treatment records from October 2009 to December 2010 indicate that the Veteran sought treatment for his right shoulder pain.  The treatment record from October 2009 shows an observation of a deformed right clavicle.  The physician concluded the deformity was most likely the result of the healed fracture. 

An October 2010 VA medical opinion concluded that the Veteran's shoulder condition was not aggravated by service, and explained that a fractured clavicle that will not fuse commonly causes pain.  The VA examiner also explained that the changes noted in the Veteran's MRI are commonly seen with age progression. 

The VA treatment records, VA examination report, and VA medical opinion are new, as they were not previously of  record.  However, the Veteran's claim and VA treatment records merely reiterate the Veteran has a current right shoulder disability.  Furthermore, the VA examination report finds no nexus between the current right shoulder disability and the condition in service.  The VA examination report also indicates that the Veteran's pre-existing fractured clavicular was not aggravated by service.  Thus, the evidence in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Veteran fails to meet the low threshold standard for reopening under Shade, 24 Vet. App. 110.  Accordingly, the Board finds that the evidence is not new and material evidence, and that the claim of service connection for a right shoulder disability may not be reopened. 


ORDER

New and material evidence has not been received to reopen a previously denied claim of service connection for a right shoulder disability and the claim is denied. 


REMAND

The Veteran's VA treatment records contain an October 22, 2009 entry concerning an audiology consultation.  The consultation apparently involved audiometric testing, but the clinician only described the resulting speech discrimination scores. As to the acoustic reflex measurements, the clinician indicated that the "[a]udiogram will be scanned into VISTA."  Unfortunately, the audiogram details were never associated with either the physical claims file, or the Veteran's Virtual VA folder.  Thus, the AOJ must obtain the October 2009 audiometric testing results.

Accordingly, the case is REMANDED for the following action:

1. Obtain the full report of the Veteran's audiogram from October 22, 2009, at the VA Medical Center in Columbus, Ohio. 

2. Thereafter, readjudicate the remaining issue on appeal. If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


